Exhibit 10.1

AMENDMENT TO CHANGE IN CONTROL PROTECTION AGREEMENT

THIS AMENDMENT, to the Change in Control Protection Agreement (the “Agreement”)
dated as of December 11, 2009 by and between Glenn Prillaman (the “Executive”)
and Stanley Furniture Company, Inc. (the “Company” and, together with the
Executive, the “Parties”), is effective this 10th day of September, 2010.

WHEREAS, the Parties have entered into the Agreement, have the power to amend
the Agreement and now wish to do so;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby amend the Agreement as
follows:

1.      A new subsection (v) is hereby added to the end of the definition of
“Change in Control” in Section 1 of the Agreement as follows:

(v) Notwithstanding anything in subsection (i) above to the contrary, (a) no
acquisition of Beneficial Ownership of any additional Stock or Voting Power by
any Group through the rights offering of the Company contemplated by the
Company’s Registration Statement (No. 333-169310) on Form S-3, as amended from
time to time (the “2010 Rights Offering”), shall be deemed to result in a Change
in Control for purposes of this Agreement; and (b) if an acquisition pursuant to
the 2010 Rights Offering results in any Group having Beneficial Ownership of
Stock or Voting Power possessing 35 percent or more of the Stock or Voting
Power, any acquisition of Beneficial Ownership of any additional Stock or Voting
Power by that Group (that occurs while the Group has Beneficial Ownership of
Stock or Voting Power possessing 35 percent or more of the total Stock or Voting
Power) that results in an increase in the percentage of the total Stock or
Voting Power held by that Group shall result in a Change in Control for purposes
of this Agreement.

2.      In all other respects, the Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Parties have affixed their signatures hereto as of the
date first written above.



EXECUTIVE:   COMPANY:   STANLEY FURNITURE COMPANY, INC.   /s/ Glenn
Prillaman             By:      /s/ Micah S. Goldstein      Glenn Prillaman Name:
Micah S. Goldstein            Its:      Chief Operating Officer     

 

 